DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-3 and 7, the prior art does not disclose or reasonably suggest an optical fiber cable manufacturing method comprising: wrapping the optical fiber bundle with a wrapping tube using a forming device of the manufacturing apparatus and covering the optical fiber bundle with a sheath using the extrusion molding device while pressing the optical fiber bundle using the pressing portion disposed between the SZ twisting device and the forming device, in combination with the remaining limitations of the claims.
Re. Claims 4-6, 8, and 9, the prior art does not disclose or reasonably suggest a manufacturing apparatus of an optical fiber cable comprising a forming device that wraps the optical fiber bundle with a wrapping tube, wherein the pressing portion is disposed between the SZ twisting device and the forming device, in combination with the remaining limitations of the claims.
The most applicable prior art, Blazer et al (US 2015/0086168 A1), addressed in the Office Action mailed 4/20/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Blazer et al discloses a method and apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bau’ et al (US 7,200,307 B2) discloses a high count telecommunication optical cable and a manufacturing method for the same;
Ardouin (US 2003/0202758 A1) discloses a method and apparatus for solid-stranding a flextube unit;
Schneider et al (US 6,318,061 B1) discloses a method and apparatus for producing a stranded optical fiber cable;
Oestreich et al (US 5,283,014) discloses a method and apparatus for manufacturing an optical fiber cable lacking a pressing portion;
Mayr et al (US 4,993,804) discloses a bundled optical cable and manufacturing method of the same; and 
Vogelsberg et al (US 4,214,430) discloses a method and apparatus for the layerwise SZ-stranding of elements about a flexible core strand.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/10/21